Citation Nr: 0300056	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  99-11 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
right wrist fracture, currently evaluated as non-
compensable (zero percent disabling) from an original 
grant of service connection.

2.  Entitlement to service connection for degenerative 
joint disease of the lumbosacral spine.

ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to 
December 1991.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from an October 1998 rating decision 
issued by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) located San Juan, the Commonwealth 
of Puerto Rico.  The October 1998 rating decision reflects 
that service connection was granted for residuals of a 
right wrist fracture, and that service connection was 
denied for degenerative joint disease of the back and for 
a nervous condition as due to an undiagnosed illness.  The 
veteran perfected his appeal as to issues of entitlement 
to service connection for the back condition and to a 
compensable rating for the service-connected right wrist 
disability.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of his 
claims have been addressed.  

2. The veteran's right wrist condition is manifested by a 
bony deformity which is not tender to palpitation; normal 
muscle strength with no muscle atrophy in the right wrist 
or right hand; no crepitation; no instability; the ability 
to touch the tip of his right thumb to the tip of the 
fingers of his right hand and the ability to touch the 
median transverse fold of the palm of his right hand with 
the tips of all the fingers of his right hand; complaints 
of stiffness of his right wrist and tired fingers of his 
right hand upon excessive use; and right wrist range of 
motion of 50 degrees of flexion and 55 degrees of 
dorsiflexion.

3.  Medical and lay evidence does not establish chronicity 
and continuity of symptoms of degenerative joint disease 
of the lumbosacral spine during or immediately after 
service.

4.  The evidence of record does not reveal degenerative 
joint disease of the lumbosacral spine to any degree 
within a year of the veteran's 1991 discharge from active 
duty.

CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of 
a right wrist fracture have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.69, 4.71a, Diagnostic Code 5215 (2002).

2.  Degenerative joint disease of the lumbosacral spine 
was not, and is not presumed to be, incurred or aggravated 
during the veteran's active service.  38 U.S.C.A. §§ 1110, 
1112, 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.102, 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claim

The veteran contends that his service-connected right 
wrist condition is more severe than currently evaluated, 
and as such, an compensable rating is warranted.  In 
evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability 
adversely affects the ability of the body to function 
under the ordinary conditions of daily life, including 
employment.  38 C.F.R. §§ 4.2, 4.10 (2002).

In the appeal of an initial assignment of a rating 
disability, a veteran may be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, a practice known as "staged 
ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).


Factual Background

In the instant case, the evidence reflects that the 
veteran was afforded a VA general medical examination in 
January 1997.  The January 1997 VA examination report 
reflects that upon examination, there was pain in his 
right wrist to hyperflexion of hand with little ganglion 
in the dorsal aspect of the wrist.  A January 1997 VA 
radiology report reflects the presence of a well-
marginated bony structure to the tip of the styloid ulnar 
process that was coded as a minor abnormality.

A March 1997 VA examination report reflects that the 
veteran indicated that upon flexion of the right wrist, he 
had pain in the dorsum of the right hand with an exostosis 
deformity and that he referred to occasional cramps in the 
fingers of the right hand.  The report reflects that there 
was an anatomical defect of the right dorsum of the wrist 
with a palpable bony deformity between the second and 
third metacarpal bones which was not tender to 
palpitation.  The report indicates that physical 
examination revealed that the veteran could touch the tip 
of his right thumb to the tip of the fingers on his right 
hand and that he could touch the median transverse fold of 
the palm of his right hand with the tip of all the fingers 
of his right hand.  Normal muscle strength, no muscle 
atrophy in all the muscles of his right hand and wrist, 
and no crepitus or instability is noted in the examination 
report.  The examination report reflects that following 
range of motion: 50 degrees of flexion and 70 degrees of 
dorsiflexion, with "exquisite pain" on all movements of 
the right wrist.

His June 1999 substantive appeal reflects that the veteran 
indicates that extended use of his hand results in 
freezing, requiring a break.

A January 2000 VA examination report reflects that the 
veteran had not seen a doctor in the preceding year due to 
his wrist condition.  The report reflects that the veteran 
indicated he suffered pain when using a hammer or a saw 
and that he referred to a tired sensation in his fingers 
when doing woodwork.  The report indicates that physical 
examination revealed a palpable bony deformity on the 
third metacarpal bone on the dorsum, which was not tender 
to palpation, and that there was no palpable deformity on 
the right ulnar styloid process.  Range of motion of the 
right wrist was 50 degrees of flexion and 55 degrees of 
dorsiflexion.

Legal Analysis

The veteran is right-handed, so his right wrist condition 
involves his major upper extremity.  See 38 C.F.R. § 4.69 
(2002).

Limitation of motion of the major wrist is rated 10 
percent when palmar flexion is limited in line with 
forearm, or when dorsiflexion is less than 15 degrees.  
The is the maximum rating for limitation of wrist motion.  
38 C.F.R. § 4.71a, Code 5215 (2002).  When the 
requirements for a compensable rating of a diagnostic code 
are not shown, a 0 percent rating is assigned.  38 C.F.R. 
§ 4.31 (2002).

The June 2000 VA examination report reflects that the 
veteran's right wrist  was 50 degrees of flexion and 55 
degrees of dorsiflexion.  Accordingly, the criteria for a 
compensable disability rating have not been met.  See 
38 C.F.R. §§ 4.3, 4.7, 4.71a Diagnostic Code 5215 (2002).

Functional limitation, supported by adequate pathology and 
evidenced by the veteran's visible behavior, due to such 
things as pain, weakness, instability must also be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); see generally VAOPGCPREC 36-97; 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2002).  Here, the veteran indicates that his 
hand freezes after extended use, and refers to his fingers 
getting tired.  The veteran, as a lay person, is competent 
to testify to his personal observations of his symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); but see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95, (1992) (a 
lay person is not competent to provide a medical diagnosis 
of the veteran's condition).  While the veteran indicates 
that extensive use of his right hand results in tired 
fingers and freezing, a compensable rating is not 
warranted based on additional functional limitation as the 
medical evidence also reveals he had normal muscle 
strength with no muscle atrophy of his right hand and 
wrist, and no instability or crepitation.  While the 
evidence additionally reveals that the veteran had a bony 
deformity on the dorsum of the third metacarpal bone, it 
was not tender to palpitation.  As such, the evidence does 
not support a compensable rating for the veteran's 
service-connected right wrist condition based on 
additional functional limitation.  See DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995); see generally VAOPGCPREC 36-
97; 38 C.F.R. §§ 4.40, 4.45, 4.59 (2002).

The Board has considered whether a compensable rating is 
available under an alternative diagnostic code.  The 
evidence does not indicate ankylosis of the veteran's 
right wrist or a disability to the fingers of his right 
hand.  In fact, the evidence reveals that the veteran has 
a range of motion in his right wrist and was able to tip 
of his right thumb to the tip of the fingers on his right 
hand and that he could touch the median transverse fold of 
the palm of his right hand with the tip of all the fingers 
of his right hand.  Therefore, the application of an 
alternative diagnostic code is not warranted and a 
compensable disability rating remains denied.  See, e.g., 
38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5214 (2002).  
The Board has also considered if a staged rating is 
warranted in the instant case.  But as the evidence does 
not reveal that the criteria for a compensable rating have 
been met at any time during the pendency appeal, a staged 
rating is not warranted.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

In short, the preponderance of the evidence if against a 
compensable disability rating for the veteran's service-
connected residuals of a right wrist fracture.  As the 
preponderance of the evidence is against his increased 
rating claim, the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.  38 U.S.C.A. 
§ 5107 (West Supp. 2002); 38 C.F.R. § 4.3 (2002).

Finally, the Board has no reason to doubt that the 
veteran's service-connected disability causes him 
discomfort and may limit his efficiency in certain tasks.  
This alone, however, does not present an exceptional or 
unusual disability picture and is not reflective of any 
factor that takes the veteran outside of the norm.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired).  Accordingly, the 
Board finds that the veteran's disability picture does not 
warrant referral for the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b) (2002).

II.  Service Connection Claim

Service connection may be established for a disability 
resulting from a personal injury suffered or from a 
disease contracted in the line of duty, or for aggravation 
of a preexisting injury or disease.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2002); 38 C.F.R. § 3.303(a) (2002).  
Certain chronic diseases, including arthritis, are 
considered to have been incurred in service even though 
there is no evidence of such disease during the period of 
service when the chronic disease manifests to a 
compensable degree within one year from separation from 
service.  38 U.S.C.A. §§ 1137, 1112 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established, 
there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).

The determination of the merits of the claim must be made 
as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

The June 1988 Report of Medical Examination for enlistment 
reflects that the veteran's spine was clinically evaluated 
as normal.

A December 1990 service medical record reflects that the 
veteran presented with complaints of lower back pain.  The 
record reflects that he indicated that he had been doing 
sit-ups when the pain first occurred and that his pain is 
only in the lower back.  The record reflects that 
examination was positive for knee reflexes and discomfort 
when bending over but negative for discoloration, 
erythema, and tenderness.  The December 1990 service 
medical records contains an assessment of lower back pain 
and placed the veteran under a lifting restriction for 
four days.

A September 1991 Report of Medical Examination reflects 
that the veteran's spine was clinically evaluated as 
normal.  A December 1991 memorandum for a separation 
examination waiver reflects that a physician reviewed the 
veteran's medical records, which indicated no medical 
problems were under treatment or previously evaluated.  
The veteran signed the separation examination waiver.

The record also contains Worker's Compensation records 
that show that the veteran's final discharge was in 
October 1995 and that the diagnoses were head trauma; 
cervical, dorsal and lumbar spine sprain; and herniated 
nucleus pulposus at L4-L5 from an on-the-job accident.  
The records also show that he received a settlement and 
was declared 20 percent disabled.

A January 1997 VA radiology report contains an impression 
of minimal degenerative changes with small lateral spurs 
at L-4.  The report reflects that examination of 
lumbosacral spine projections showed the vertebral bodies 
were well preserved in height and alignment and that the 
disc spaces were fairly well preserved.

A January 1997 VA general medical examination report 
reflects that the veteran complained of low back pain.  
The report reflects that examination of his spine revealed 
low back pain with moderate paralumbar muscular spasm and 
that a bulging disc at L4-L5 was suspected.  The report 
contains diagnoses of chronic low back pain and discogenic 
disease.

A March 1997 clinical record reflects that the veteran was 
not able to touch the tips of his toes upon bending 
forward.

In a November 1997 statement, the veteran's sister 
indicated that, after returning from service, he was 
almost killed when a roof fell where he was working.  She 
also indicated that he received permanent injuries to his 
back due to this trauma.

In his June 1999 substantive appeal, the veteran indicates 
that while in service, he wore a waist girdle to work and 
to perform physical training, and that, while in service, 
he would refuse to carry excessive weight due to his back 
condition.

Analysis

The veteran specifically contends that he is entitled to 
service connection based on continuity of symptomatology.  
For a showing of a chronic disease there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings.  See 3.303(b) (2002).  

The Board finds that there is not a sufficient observation 
in the evidence of record to establish chronicity of lower 
back problems while in service.  The evidence of record 
merely reveals an isolated incident of treatment for back 
pain in December 1990 while in service.  While the veteran 
indicated he wore a girdle and would refuse to carry 
excessive weight due to his back condition, his service 
medical records do not indicate he was placed on a 
permanent lifting restriction.  Instead, they reveal he 
was placed on a lifting restriction once, for the duration 
of four days. Thereafter, a September 1991 Report of 
Medical Examination reflects that his spine was clinically 
evaluated as normal. Accordingly, the Board finds that the 
evidence of record does not establish that the veteran had 
chronic lower back problems while in service, let alone 
manifestations sufficient to identify a disease entity.

As in the instant case, if chronicity in service is not 
adequately supported, then a showing on continuity after 
discharge is required to support a claim.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may be established 
by showing a continuity of symptoms, not necessarily 
treatment, linked by competent medical opinion to service.  
See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Lay 
testimony or medical evidence may establish continuity of 
symptomatology.  See Hicks v. Gober, 12 Vet. App. 247 
(1999).  The veteran has not submitted any evidence that 
shows continuity of symptoms of a lower back condition 
that is linked to his service.  Instead, the evidence 
reveals that the veteran suffered an on-the-job accident 
in 1995, which resulted in cervical, dorsal and lumbar 
spine strain and herniated nucleus pulposus at L4-L5.  The 
January 1997 VA examination report reflects that 
examination revealed moderate paralumbar muscular spasm 
and that a bulging disc at L4-L5 was suspected.  The 
veteran has not submitted any evidence or testimony of 
chronic lower back symptoms or treatment for the time 
period between his 1991 discharge from active duty and his 
1995 on-the-job accident.  Accordingly, the Board finds 
that the evidence does not support service connection for 
the veteran's lower back condition based on continuity of 
symptomatology.

A January 1997 VA radiology report contains an impression 
of minimal degenerative changes with small lateral spurs 
at L4.  Certain chronic diseases, including degenerative 
joint disease, are considered to have been incurred in 
service even though there is no evidence of such disease 
during the period of service when the chronic disease 
manifests to a compensable degree within one year from 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2002).  His service medical records reflect that the 
veteran's back was clinically evaluated as normal in 
September 1991.  The veteran was discharged from active 
duty in December 1991 and a separation examination was 
waived.  The January 1997 VA radiology report, more than 
six years after his discharge from active duty, is the 
first evidence of degenerative joint disease.  
Accordingly, the Board finds that the evidence of record 
does not reveal degenerative joint disease of the lumbar 
spine to any degree within one year from the veteran's 
December 1991 discharge from active duty.  As such, the 
Board finds that degenerative joint disease of the lumbar 
spine may not be presumed to have been incurred while on 
active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2002).

With specific regard to the veteran's contentions that his 
lower back condition is the result of his time in service, 
there is no indication that the veteran possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  His statements regarding the cause of his 
lower back condition are insufficient.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran's 
service medical records reveal a single treatment for back 
pain in 1990, and the veteran is not competent to 
diagnosis a disability.  He is additionally not competent 
to render a medical opinion as to the etiology of his 
current disability.

Conclusion

Accordingly, the Board concludes that the preponderance of 
the evidence weighs against the veteran's claim for 
service connection for degenerative joint disease of  the 
lumbosacral spine.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West Supp. 2002).  The 
Board has considered the doctrine of reasonable doubt in 
the veteran's favor, but, as the preponderance of the 
evidence is against his service connection claim , that 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002).

III.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

Fist, VA must notify the claimant of evidence and 
information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was informed of the laws, regulations, and 
evidence pertinent to establishing the benefits sought on 
appeal via the June 1999 Statement of the Case (SOC), the 
December 2001 Supplemental SOC, and a December 2001 
letter.  The December 2001 SSOC additionally informed the 
veteran that VA would try to help him by getting such 
things as medical records, employment records, or records 
from other government agencies but that he had to give 
enough information about the records so that a request 
could be made.  He was also informed that it was 
ultimately his responsibility to make sure that the 
records were received.  The Board finds that VA's duties 
to assist the veteran and to notify him of the evidence 
necessary to substantiate his claims has been satisfied.

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefits sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  In the 
instant case, the veteran's service medical records and 
worker's compensation records have been associated with 
the claims folder.  Also of record is VA examination and 
radiology reports.  The veteran has identified no 
additional evidence.  Therefore, the Board concludes that 
no further assistance to the veteran regarding development 
of evidence is required, and would be otherwise 
unproductive.  See 38 U.S.C.A. § 5103A(b)(3) (West Supp. 
2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

	(CONTINUED ON NEXT PAGE)



ORDER

A compensable rating for residuals of a right wrist 
fracture is denied.

Service connection for degenerative joint disease of the 
lumbosacral spine is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

